DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 are pending. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that use the word “step” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the word “step” or “unit” that is coupled with functional language without reciting sufficient structure to perform the recited function and the word “step” or “unit” is not preceded by a structural modifier. Such claim limitation(s) is/are: “a reception unit”, “anarithmetic processing unit”, “a transmission unit”, and “a display unit” as cited in the claims.
Because this/these claims limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Applicant’s specification discloses the corresponding structure for the units functions (i.e. reception unit, arithmetic processing unit, and display unit). ¶0020 discloses that the arithmetic processing unit is realized by a computer and a program, ¶0026-¶0029, and ¶0046 disclose the steps performed by the arithmetic processing unit,¶0020 discloses that the reception unit is realized by a computer and a program, Fig. 8 and ¶0045 disclose that the transmission unit transmits the codeword, and Fig. 4 discloses the display unit structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Independent Claims 1 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to “transmitting and receiving data, using an arithmetic processing unit that measures the number of symbol errors per codeword and counts the number of codewords for each number of symbol errors per codeword; and using a display unit to display the result.”, which is similar to concepts that have been identified as abstract by the courts (Mathematical Relationships/Formulas and mathematical concepts (Step 2A)). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per
se the claim includes no more than a recitation of well-understood, routine activities (“receives 
codewords generated by using pulse amplitude modulation (PAM)”, “plurality of symbol errors are corrected”). It should be noted that the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis. Viewed as a whole, these additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims(s) amount to significantly more than the idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.
	Regarding dependent claims, the claims do not provide meaningful limitations to transform the abstract idea into patent eligible application of the abstract idea of itself. Therefore, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US11005598), in view of IEEE (400GBASE-LR8 Measurement Data for Reaches >10km 07-2018).

Regarding claim 7, the cited reference Jones discloses a network test method (Fig. 5 and Column 10 disclose a method 500 of operating the FEC decoder 208 to generate an output vector 218 including both the corrected message symbols 313 and error summaries 312) comprising: receiving codewords generated by using pulse amplitude modulation (PAM) by a reception unit (Column 8 lines 49-59 discloses that the FEC decoder 208 receives the input data 216 in the form of a codeword where Column 7 lines 40-41 discloses that the a receiver 200 containing an FEC decoder 208… It is noted that various signal modulation and demodulation techniques might be employed by the receiver 200. The various signals described herein might employ single-bit or multi-bit data symbols based on various data encoding schemes, such as pulse amplitude modulation (e.g., PAM-4)); measuring the number of symbol errors per codeword included in the codewords by using forward error correction (FEC) (Column 11 lines 6-13 discloses that an error information vector is determined and computes the error information vector … an error symbol is identified based on
the error vector), and counting the number of codewords for each number of symbol errors per codeword by an arithmetic processing unit (Column 11 lines 16-11 discloses that within the identified error symbol, the 0-1 error count is determined…within the identified error symbol, the 1-0 error count is determined). The cited reference Jones discloses in Column 10 lines 65-67 that  the FEC decoder 208 generate an output vector 218 including both the corrected message symbols 313 and error summaries 312. However, Jones does not explicitly teach providing a display unit, wherein error correction is performed on an FEC symbol included in the codeword by using the FEC, and whether or not there is a codeword in which a plurality of symbol errors are corrected is displayed on the display unit by using the number of codewords. 
In an analogous art IEEE teaches providing a display unit, wherein error correction is performed on an FEC symbol included in the codeword by using the FEC, and whether or not there is a codeword in which a plurality of symbol errors are corrected is displayed on the display unit by using the number of codewords (Page 7 and 8 discloses displaying FEC data including uncorrected and corrected codes) 

    PNG
    media_image1.png
    368
    550
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    498
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of IEEE to use a display to display and the data processed by FEC in order for the users to take action to reduce the errors.

Regarding claim 1, the claim is drawn to a network test apparatus performing substantially the same features of the method of claim 7. Therefore the claim is subject to the same rejection as claim 7.

	Regarding claims 2 and 8, the combination of Jones and IEEE discloses all limitations of claims 1 and 7 respectively. IEEE further discloses wherein the display unit displays the number of codewords as a graph for each number of symbol errors per codeword (Page 7 and 8 discloses displaying FEC data including uncorrected and corrected codes).

	Regarding claim 6, the combination of Jones and IEEE discloses all limitations of claim 1. Jones further discloses a transmission unit that transmits the codeword generated by using the pulse amplitude modulation (PAM) (Column 8 lines 49-59 discloses that the FEC decoder 208 receives the input data 216 in the form of a codeword where Column 7 lines 40-41 discloses that the a receiver 200 containing an FEC decoder 208… It is noted that various signal modulation and demodulation techniques might be employed by the receiver 200. The various signals described herein might employ single-bit or multi-bit data symbols based on various data encoding schemes, such as pulse amplitude modulation (e.g., PAM-4)).

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US11005598), in view of Schnizler (US20200396021).

Regarding claim 7, the cited reference Jones discloses a network test method (Fig. 5 and Column 10 disclose a method 500 of operating the FEC decoder 208 to generate an output vector 218 including both the corrected message symbols 313 and error summaries 312) comprising: receiving codewords generated by using pulse amplitude modulation (PAM) by a reception unit (Column 8 lines 49-59 discloses that the FEC decoder 208 receives the input data 216 in the form of a codeword where Column 7 lines 40-41 discloses that the a receiver 200 containing an FEC decoder 208… It is noted that various signal modulation and demodulation techniques might be employed by the receiver 200. The various signals described herein might employ single-bit or multi-bit data symbols based on various data encoding schemes, such as pulse amplitude modulation (e.g., PAM-4)); measuring the number 
of symbol errors per codeword included in the codewords by using forward error correction (FEC) (Column 11 lines 6-13 discloses that an error information vector is determined and computes the error information vector … an error symbol is identified based on the error vector), and counting the number of codewords for each number of symbol errors per codeword by an arithmetic processing unit (Column 11 lines 16-11 discloses that within the identified error symbol, the 0-1 error count is determined…within the identified error symbol, the 1-0 error count is determined). The cited reference Jones discloses in Column 10 lines 65-67 that  the FEC decoder 208 generate an output vector 218 including both the corrected message symbols 313 and error summaries 312. However, Jones does not explicitly teach providing a display unit, wherein error correction is performed on an FEC symbol included in the codeword by using the FEC, and whether or not there is a codeword in which a plurality of symbol errors are corrected is displayed on the display unit by using the number of codewords. 
In an analogous art Schnizler teaches providing a display unit, wherein error correction is performed on an FEC symbol included in the codeword by using the FEC, and whether or not there is a codeword in which a plurality of symbol errors are corrected is displayed on the display unit by using the number of codewords (¶0071 discloses that the symbol error analyzer 126 may analyze (such as count) the symbol errors to generate symbol error information 129, which may be displayed via a display 130).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Schnizler to use a display to display and the data processed by FEC in order for the users to take action to reduce the errors.

Regarding claim 1, the claim is drawn to a network test apparatus performing substantially the same features of the method of claim 7. Therefore the claim is subject to the same rejection as claim 7.

Claims 3-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US11005598), in view of IEEE (400GBASE-LR8 Measurement Data for Reaches >10km 07-2018), in further view of ANRITSU (MT1000A,MU100010A, Network Master Pro, Operation Manual).

Regarding claim 9, the combination of Jones and IEEE discloses all limitations of claim 8. However, the combination does not explicitly teach wherein a threshold value for the number of symbol errors per codeword is input, and the display unit displays a pass in a case where the number of symbol errors per codeword is less than the threshold value, and displays a warning in a case where the number of symbol errors per codeword is equal to or greater than the threshold value. 
In an analogous art Anritsu teaches wherein a threshold value for the number of symbol errors per codeword is input, and the display unit displays a pass in a case where the number of symbol errors per codeword is less than the threshold value, and displays a warning in a case where the number of symbol errors per codeword is equal to or greater than the threshold value (Section 4.1.3.3 page 64 discloses test setup/result screens).
	
    PNG
    media_image3.png
    280
    466
    media_image3.png
    Greyscale

               
    PNG
    media_image4.png
    278
    465
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Anritsu to provide GUI which provide easy navigation tabs to check FEC output results.

Regarding claim 10, the combination of Jones, IEEE, and Anritsu discloses all limitations of claim 9. Anritsu further discloses wherein a threshold value for the number of symbol errors per codeword is input, and the display unit displays the number of codewords in different colors depending on whether the number of codewords is equal to or greater than the threshold value or is less than the threshold value (Section 4.1.4.1 page 65 discloses test Status Summary).

    PNG
    media_image5.png
    345
    768
    media_image5.png
    Greyscale

Regarding claim 3, the claim is drawn to a network test apparatus performing substantially the same features of the method of claim 9. Therefore the claim is subject to the same rejection as claim 9.

Regarding claim 4, the claim is drawn to a network test apparatus performing substantially the same features of the method of claim 10. Therefore the claim is subject to the same rejection as claim 10.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US11005598), in view of IEEE (400GBASE-LR8 Measurement Data for Reaches >10km 07-2018), in further view of ANRITSU (MT1000A,MU100010A, Network Master Pro, Operation Manual), in further view of Ge et al (US20170250780).

Regarding claim 11, the combination of Jones, IEEE, and Anritsu discloses all limitations of claim 10. However, the combination does not explicitly teach wherein the codeword is a codeword defined by 400 Gbit Ethernet (400 GbE) (Ethernet is a registered trademark) based on an IEEE 802.3 standard.
	In an analogous art Ge teaches wherein the codeword is a codeword defined by 400 Gbit Ethernet (400 GbE) (Ethernet is a registered trademark) based on an IEEE 802.3 standard(¶0057 discloses that in the 400 G mode, the FEC circuit processes two code word blocks per unit time). 
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ge because in high speed transmission a FEC is needed to correct small bit error rate.

Regarding claim 5, the claim is drawn to a network test apparatus performing substantially the same features of the method of claim 11. Therefore the claim is subject to the same rejection as claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462